Exhibit 10.3






VOTING AGREEMENT




     THIS VOTING AGREEMENT (this “Agreement”), dated as of May 7, 2012, by and
between Stereotaxis, Inc., a Delaware corporation (the “Company”), and the
stockholder(s) specified on the signature page hereto (collectively, the
“Stockholder”).



Recitals:




     WHEREAS, the Company has entered into (i) that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated as of May 7, 2012, by and among the
buyers identified on the signature pages attached thereto (each, including its
successors and assigns, an “SPA Buyer” and collectively, the “SPA Buyers”),
providing for, among other things, the sale by the Company, and the purchase by
the SPA Buyers, of Debentures, Conversion Shares, Interest Shares, Warrants and
Warrant Shares (each as defined in the Purchase Agreement) and (ii) that certain
Stock and Warrant Purchase Agreement (the “PIPE SPA”) by and among the buyers
identified on the signature pages attached thereto (each, including its
successors and assigns, a “PIPE Investor” and collectively, the “PIPE Investors”
and together with the SPA Buyers, the “Buyers”), providing for, among other
things, the sale by the Company, and the purchase by the PIPE Investors of
Shares, Warrants and the Warrant Shares (each as defined in the PIPE SPA)
(collectively with the Debentures, Conversion Shares, Interest Shares, Warrants
and Warrant Shares referred to in the Purchase Agreement, the “Securities”); and

     WHEREAS, the Stockholder is a beneficial owner (as defined in Rule l3d-3
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company,
which shares exclude shares and derivative securities convertible or
exchangeable into Common Stock that do not entitle the beneficial owner to vote
at a meeting of the stockholders of the Company (a “Company Stockholder
Meeting”); and

     WHEREAS, the Stockholder will derive significant value from the
consummation of the transactions contemplated by the Purchase Agreement and PIPE
SPA; and

     WHEREAS, in consideration of the agreement of the SPA Buyers to enter into
the Purchase Agreement and the PIPE Investors to enter into the PIPE SPA, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Stockholder has agreed to vote all of the shares of the Common
Stock beneficially owned by the Stockholder at one or more Company Stockholder
Meetings in favor of proposals (the “Proposals”) providing for, among other
things, (i) the increase of the Company’s authorized shares of Common Stock from
100,000,000 to at least 300,000,000 (the “Share Authorization Approval”),
provided that such proposal shall also expressly indicate that such additional
shares shall be used to satisfy the Company’s obligations to issue Conversion
Shares under the Debentures and issue Warrant Shares under the Warrants, for
purposes of Nasdaq Listing Rule 5635(d), (ii) a reverse stock split of not
greater than ten (10) shares of Common stock for every one share of Common Stock
currently outstanding (the “Permitted Split”, and the date on which the approval
of either the Share Authorization Approval or Permitted Split, the
“Capitalization Approval Date”) and (iii) issuance of all of the Securities as
described in the Transaction Documents (as defined in the Purchase Agreement) in
accordance with applicable law and the rules and regulations of the

--------------------------------------------------------------------------------

Principal Market (such affirmative approval of all of such matters being
generally referred to herein as the “Stockholder Approval”, and the date such
Stockholder Approval is obtained, the “Stockholder Approval Date”); and

     WHEREAS, capitalized terms used herein shall, unless this Agreement or the
context requires otherwise, have the same meanings in this Agreement as in the
Purchase Agreement;

     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.      Voting Provisions.     (a) Agreement to Vote Shares of the Company’s
Common Stock. The  

Stockholder hereby agrees during the Term (as defined in Section 3 below) of
this Agreement to vote or cause to be voted all shares of Company’s Common Stock
owned of record and/or beneficially (as defined in Rule 13d-3 of the Exchange
Act of 1934, as amended) by the Stockholder (the “Shares”), in each case, as of
the applicable record date for the Stockholder Meeting(s) (as defined in the
Purchase Agreement) in favor of each of the Proposals and the Stockholder
Resolutions (as defined in the Purchase Agreement) with respect to each of the
Proposals.

     (b) The Stockholder hereby agrees that the Stockholder shall not enter into
any agreement or understanding with any other person the effect of which would
be to violate the provisions and agreements contained in this Section 1,
provided that the foregoing shall not restrict the Stockholder from selling or
otherwise disposing of the Stockholder’s Shares.

     2. Other Proxies Revoked. Each Stockholder represents and warrants that any
proxies heretofore given in respect of the Stockholder’s Shares are not
irrevocable, and that all such proxies have been or are hereby revoked.

     3. Term of Agreement. The term of this Agreement shall commence on the
earlier of the date of the Company’s execution and delivery of the Purchase
Agreement or PIPE SPA and shall remain in full force and effect until the
earlier of (i) the approval by the Company’s stockholders of the Proposals or
(ii) the later to occur of the termination of the Purchase Agreement in
accordance with its terms or the termination of the PIPE SPA in accordance with
its terms. For avoidance of doubt, upon the termination of this Agreement, the
parties will have no continuing obligations pursuant to this Agreement.

     4. Representations and Warranties of each Stockholder. The Stockholder
hereby represents and warrants to the Buyers as follows:

     (a) Authority, etc. The Stockholder has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by the Stockholder have
been duly authorized by all necessary action on the part of the Stockholder and
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms.

2

--------------------------------------------------------------------------------

     (b) Ownership of Shares. The Stockholder is, as of the date hereof, the
beneficial owner of the Shares listed beside the Stockholder’s name on Schedule
I attached hereto. The Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 1 hereof, sole
power of disposition, sole power of conversion, sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Shares, with no limitations, qualifications or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement.

     (c) No Conflicts. No filing with, and no permit, authorization, consent or
approval of, any Governmental Entity is necessary for the execution of this
Agreement by the Stockholder and the consummation by the Stockholder of the
transactions contemplated hereby. None of the execution and delivery of this
Agreement by the Stockholder, the consummation by the Stockholder of the
transactions contemplated hereby or compliance by the Stockholder with any of
the provisions hereof shall (A) conflict with or result in any breach of any
applicable documents to which the Stockholder is a party, or (B) violate any
order, writ, injunction, decree, judgment, order, statute, rule or regulation
applicable to the Stockholder.

     (d) No Encumbrances. The Shares listed beside the Stockholder’s name on
Schedule I hereto and the certificates representing such Shares are now held by
the Stockholder, or by a nominee or custodian for the benefit of the
Stockholder, free and clear of all liens, claims, security interests, proxies,
voting trusts or agreements, understandings or arrangements or any other
encumbrances whatsoever, except for any such encumbrances or proxies arising
hereunder.

     (e) Reliance by the Buyers. The Stockholder understands and acknowledges
that the Buyers and the Company have entered into the Purchase Agreement and/or
PIPE SPA in reliance upon the Stockholder’s execution and delivery of this
Agreement.

     5. Covenants of Each Stockholder. Each Stockholder covenants and agrees
that, during the Term, the Stockholder shall not (i) grant any proxies or powers
of attorney, deposit any of the Shares into a voting trust or enter into a
voting agreement with respect to any of the Shares or (ii) take any action that
would make any representation or warranty of the Stockholder contained herein
untrue or incorrect or have the effect of preventing, disabling or delaying the
Stockholder from performing the Stockholder’s obligations under this Agreement.

6.      Miscellaneous.     (a) Further Assurances. From time to time, at any
other party’s written  

request and without further consideration, each party hereto shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

     (b) Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

3

--------------------------------------------------------------------------------

     (c) Assignment. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of the other party, provided that
the Buyers may assign and transfer, at its sole discretion, its rights and
obligations hereunder to any of their Affiliates.

     (d) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by all of the relevant
parties hereto.

     (e) Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) by hand delivery, fax, or by mail
(registered or certified mail, postage prepaid, return receipt requested) or by
any courier service, such as FedEx, providing proof of delivery. All
communications hereunder shall be delivered to the respective parties at the
following addresses:



  If to the Stockholder:




At the address set forth next to the Stockholder’s name in Schedule I attached
hereto.



  If to the Company:






  Stereotaxis, Inc.
4320 Forest Park Avenue, Suite 100
St. Louis, Missouri 63108
Attention: Karen Duros
Fax: (314) 678-6100






  With a copy to:






  Bryan Cave LLP
211 North Broadway, Suite 3600
St. Louis, Missouri 63102
Attention: Robert J. Endicott, Esq.
Fax: (314) 259-2020




or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

     (f) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

4

--------------------------------------------------------------------------------

     (g) Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.

     (h) Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

     (i) No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

     (j) No Third Party Beneficiaries. This Agreement is not intended to be for
the benefit of, and shall not be enforceable by, any person who or which is not
a party hereto.

     (k) Governing Law. This Agreement, and the legal relations between the
parties hereto, shall be governed and construed in accordance with the laws of
the State of Delaware.

(l) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY

KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS

AGREEMENT OR ANY OTHER DOCUMENTS ENTERED INTO IN CONNECTION HEREWITH, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OF
ANY PARTY.

     (m) Descriptive Headings. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

     (n) Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.



* * * * *




5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the Company and the Stockholder(s) have caused
this Voting Agreement to be duly executed as of the day and year first above
written.



STEREOTAXIS, INC.






By:
Name:
Title:




--------------------------------------------------------------------------------

NAME OF STOCKHOLDER:
____________________________



By:
Name:
Title:




--------------------------------------------------------------------------------



SCHEDULE I




    Number of Shares of the      Name of Stockholder    Company Common Stock   
Notice Address      Owned     


--------------------------------------------------------------------------------